DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-19 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2019 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Objections
These following claims are objected to because of the following informalities:
Claims 2-19 are objected to because each claims of claims 2-19 is directly/indirectly depend on claim 1. Therefore, each claim of claims 2-19 should have been “the” system according to claim …. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler et al. (Ziegler – US 2009/0177323 A1).

As to claim 1, Ziegler discloses a system for functioning as a companion robot for a user, the system including:
one or more sensors (Ziegler: [0049], [0051], [0059], [0103]-[0104], [0109]-[0110], FIG. 1, and FIG. 6: the robot 10 may utilize a number of sensors 22 mounted on virtually any location on the robot 10, for sensing various environmental conditions. For example, the sensors 22 may include cliff or edge detectors, vibration sensors, temperature sensors, cameras for visual sensing, tag detectors, laser devices for proximity sensing, wall-following, or docking with a power source or base station, detectors for following homing beacons or local environment indicia, etc.) adapted to:
(i) probe an environment in which the companion robot and user is disposed and generate data in respect of the environment (Ziegler: [0031]-[0033], [0039]-[0040], [0049], a robot for interacting with a resident in the resident's home, including a sensor capable of monitoring the resident when the robot is in the resident's home and the resident is within range of the sensor, a controller connected to monitor surveillance data from the sensor, a transmission control routine configured to enable a transmission of surveillance data from the sensor outside the resident's home if the resident grants permission for the transmission, and an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home (i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident and an emergency condition indication, wherein the transmission of surveillance data by the robot outside the resident's home is otherwise prohibited); and
(ii) sense information about the user and generate data containing the information (Ziegler: [0032]-[0034], [0126], [0245]-[0247], [0266], and FIG. 1-2: the robot R2 may include any appropriate sensors 122 or other accessories, such as a finger-cap heart-rate monitor, to provide medical feedback to a remote caregiver or doctor, described below); 
communication means (Ziegler: [0032]-[0034] and FIG. 6: a controller connected to monitor surveillance data from the sensor, a transmission control routine configured to enable a transmission of surveillance data from the sensor outside the resident's home if the resident grants permission for the transmission, and an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home (i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident and an emergency condition indication, to communicate:
(i) sensorially perceptive information to the user (Ziegler: [0103]-[0105], [0114], and FIG. 6: The robot is responsive to voice command, touch on screen or surface; detection of movement and human presence and (other stuff); and the robot may communicate via voice synthesis, gestures, earcons, text, images, movement, and "ambient" color response. The form of the head and torso of the robot may be designed to provide shrugging, nodding, head shaking, looking away (change of subject) and other gestural cues; the mobility system permits approach and recede motions (personal space and conversational attention cues); and a facial matrix panel may permit a full range of facial expressions); and
(ii) data containing information to a remote processing means (Ziegler: [0011]-[0012], [0033], [0053], [0059], [0172], and FIG. 6:  a transmission control routine configured to enable a transmission of surveillance data from the sensor outside the resident's home if the resident grants permission for the transmission, and an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home (i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident and an emergency condition indication, wherein the transmission of surveillance data by the robot outside the resident's home is otherwise prohibited); 
processing means to:
(i) receive data from each sensor (Ziegler: [0026], [0051], [0058]-[0059], [0103]-[0105], [0156]-[0157], and FIG. 5-6: The safety manager initiates a safety sequence ;
(ii) process the data to extract information therefrom and perform predetermined functions using the information (Ziegler: [0026], [0051], [0058]-[0059], [0103]-[0105], [0135]-[0140], [0156]-[0157], [0183], [0215]-[0221], [0270], FIG. 4-6, FIG. 11, and FIG 18: With regard to the infrared rangefinders, as non-limiting implementation examples, emitter /detector pairs may be deployed in accordance with several different configurations as follows: Convergent-Crossed emitter /detector pairs 965 are emitter /detector pairs providing a specific detection zone at the point of intersection, as used in cliff sensors. Diffuse-Parallel 966, 962A, 962B are colocated emitter /detector pairs preferably providing a 30.degree. field of view (+/-15.degree.), detecting objects at distances between (for example) about 2 cm and 20 cm, depending upon the reflectivity of such objects. The Tangential sensor 961 may utilize a "broken beam" topology created across a concave surface 978 at the front of the robot 100); and
(iii) provide output information and data to the communication means to communicate (Ziegler: [0031]-[0033], [0039]-[0040], [0049], [0051], the invention relates to a robot for interacting with a resident in the resident's home, including a sensor capable of monitoring the resident when the robot is in the resident's home and the resident is within range of the sensor, a controller connected to monitor surveillance data from the sensor, a transmission control routine configured to enable a transmission of surveillance data from the sensor outside the resident's home if the resident grants permission for the transmission, and an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home (i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident and an emergency condition indication, wherein the transmission of surveillance data by the robot outside the resident's home is otherwise prohibited, [0104], [0183], [0215]-[0221], [0270], FIG. 11, and FIG. 18: The robot may also include a pill dispenser for dispensing medication, in which the second robot behavior includes dispensing medication to the person, and in which the morning robot behavior includes reminding the person about the medication and/or requesting that a person place the medication into the pill dispenser. The robot may further include a transmitter for notifying a caregiver when the medication is not dispensed according to schedule); and 
an external casing at least substantially encapsulating the system (Ziegler: [0014]-[0015], [0048], [0105], [0111], [0117], [0145], [0149], [0186]-[0189], [0221], [0268], and FIG. 1: The robot is responsive to voice command, touch on screen or surface; detection of movement and human presence and (other stuff); and the robot may communicate via voice synthesis, gestures, earcons, text, images, movement, and "ambient" color response).

As to claim 2, Ziegler disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the sensors include one or more of the following:
(i) a distance sensor for determining the distance between the surface of an object in a line of sight and the location of the distance sensor;
(ii) a temperature sensor for determining the ambient temperature around the casing;
(iii) an accelerometer for determining the acceleration of the casing;
(iv) a speedometer for determining the speed of the casing;
(v) an RFID (radio frequency identification) interrogation sensor for detecting and interrogating a remote RFID tag associated with the system when brought into a predetermined proximity to the RFID interrogation sensor (Ziegler: [0245]-[0247], [0260], [0263], [0274], [0279], and FIG. 1:  the robot may be equipped with RFID or barcode sensors for assisting with shopping, etc. In an example, the robot may accompany the resident to a store or supermarket, in which the items for sale include RFID tags (or barcodes, or any other suitable identification scheme) for identification and inventory. If the resident wants to purchase an item, the robot may scan the RFID information of the indicated product, and relay the information to the store for purchasing assistance. In addition, the robot may keep track of food or supply inventories in the household by scanning RFID tags or barcodes of items in the refrigerator or pantry); and
(vi) a tactile sensor for determining when the casing is touched in a predetermined manner by an external object (Ziegler: [0114] and FIG. 1: To increase the likelihood of bonding between the robot 10 and resident, the robot 10 may include tactile sensors 34 or "digital skin" over any or all of its body 12 or head 16. These tactile sensors 34 allow the robot 10 to recognize when a resident is touching it (and respond appropriately to such touching). The tactile sensors 34 may also allow the robot to recognize when a resident is using a robot not designed to physically assist the resident for support, and appropriately react (immobilizing and sending an audio warning); such a striking function may serve as an emergency shut down, should the robot 10 be malfunctioning).

As to claim 3, Ziegler disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the processing means includes one or more of the following processes to perform one or more of the predetermined functions:
(i) an initialisation process invoked for coupling the system to a user (Ziegler: [0114] and FIG. 1: To increase the likelihood of bonding between the robot 10 and resident, the robot 10 may include tactile sensors 34 or "digital skin" over any or all of its body 12 or head 16. These tactile sensors 34 allow the robot 10 to recognize when a resident is touching it (and respond appropriately to such touching). The tactile sensors 34 may also allow the robot to recognize when a resident is using a robot not designed to physically assist the resident for support, and appropriately react (immobilizing and sending an audio warning); such a striking function may serve as an emergency shut down, should the robot 10 be malfunctioning);
(ii) a recharging process invoked for charging a battery resident with the system for delivering locally supplied power to the system (Ziegler: [0021]-[0022], [0166], [0176]-[0177], [0226], [0242], [0255],[ 0258], [0263], and FIG. 21-22: The mobile robot 10 may perform a locating behavior for seeking out the resident before beginning an interaction or other robotic behavior that requires the presence of the resident. For example, if the robot 10 is docked at a base or charging station 406 when its schedule determines that a regimen must be initiated, the robot 10 may proceed from room to room within the environment 400 while monitoring the robot's immediate environment for indications that the resident is present);
(iii) an RFID interrogating process invoked by the RFID interrogation sensor for identifying an object bearing the remote RFID tag and performing a prescribed processing function in relation to the object (Ziegler: [0245]-[0247], [0260], [0263], [0274], [0279], and .

As to claim 4, Ziegler disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the communication means includes one or more of the following communication mechanisms:
(i) lighting ([0051], [0059], [0127],  and FIG. 1: The beacon may shine a strobe light when the robot is moving, as well);
(ii) sound ([0014], [0041], [0054], [0059], [0103], [0127], [0145], [0184], and FIG. 1 the speaker or other sound-generating device);
(iii) movement ([0006], [0051], [0059], [0114], [0178], [0214]-[0243], and FIG. 1); and
(iv) wireless ([0038], [0048], [0106], [0131]-[0132], [0165], [0198]-[0199], [0224], and FIG. 8);
wherein each of the communication mechanisms are individually triggerable by a related process of the processing means (Ziegler: [0011], [0044]-[0045], [0104], [0114], [0145], [0183]-[0184], [0215]-[0221], [0270], FIG. 11, and FIG. 18).

As to claim 5, Ziegler disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the processing means includes a medication compliance process (Ziegler: [0011], [0044]-[0045],[0104], [0183], [0215]-[0221], [0270], FIG. 11, and FIG. 18: The robot may also include a pill dispenser for dispensing medication, in which the second robot behavior includes dispensing medication to the person, and in which the morning robot behavior includes reminding the person about the medication and/or requesting that a person place the medication into the pill dispenser. The robot may further include a transmitter for notifying a caregiver when the medication is not dispensed according to schedule).

As to claim 6, Ziegler disclose the limitations of claim 5 further comprising a system according to claim 5, wherein the medication compliance process includes one or more of the following sub-processes which are performed in respect of an associated medication event:
(i) a medication reminder invoking process (Ziegler: [0011], [0044]-[0045],[0104], [0183], [0215]-[0221], [0270], FIG. 11, and FIG. 18: The robot may also include a pill dispenser for dispensing medication, in which the second robot behavior includes dispensing medication to the person, and in which the morning robot behavior includes reminding the person about the medication and/or requesting that a person place the medication into the pill dispenser. The robot may further include a transmitter for notifying a caregiver when the medication is not dispensed according to schedule);
(ii) a medication verification process;
(iii) a correct medication asserting process; and
(iv) a logging process for logging the medication event.

As to claim 7, Ziegler disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the processing means includes a temperature taking process (Ziegler: [0103], [0126], [0141], [0261], and FIG. 6: the robot 100 preferably avoids initiating physical contact with any person--such as the user--unless there are circumstances that make such contact unavoidable or necessary. However, as non-limiting examples, the robot 100 may initiate contact when a possible medical emergency requires the robot to measure the temperature of the user, or when an authorized remote user issues a command to the robot to make physical contact with a person, inter alia.).

As to claim 8, Ziegler disclose the limitations of claim 7 further comprising a system according to claim 7, wherein the temperature taking process is programmed to perform one or more of the following sub-processes in respect of a temperature taking event:
(i) a temperature reminder invoking process;
(ii) a temperature calibration process;
(iii) a temperature orientation process to direct the user to orient the system into the correct orientation for the temperature measurement;
(iv) a temperature positioning process to direct the user to position the system at the correct distance from the user’s skin for optimal measurement accuracy;
(v) a temperature reading process (Ziegler: [0103], [0126], [0141], [0261], and FIG. 6: the robot 100 preferably avoids initiating physical contact with any person--such as the user--unless there are circumstances that make such contact unavoidable or necessary. However, as non-limiting examples, the robot 100 may initiate contact when a possible medical emergency ;
(vi) a temperature comparison process;
(vii) a temperature alert process;
(viii) a logging process for logging the temperature taking event.

As to claim 9, Ziegler disclose the limitations of claim 6 further comprising a system according to claim 6, wherein the logging process for logging events includes:
(i) a missing event tracking process for logging missed events (Ziegler: [0219]-[0221] and FIG. 11: When a regimen compliance routine is interrupted or delayed by necessity and by the resident's control, it may be reinstated after a requested delay. Such delays may be managed by postponement rules that provide guidelines as to how many times and how long medication may be delayed or refused, and whether and how a caregiver is to be notified upon a delay or refusal. If the routine is critical, the robot determines if the compliance counter has met a predetermined threshold, SC10, if not, the robot repeats the initial reminder at SC3. In the event the threshold is exceeded (resulting from persistent refusal by the resident), the robot is provided with more assertive reminders, SC11, allowing the robot to utilize other speech ("Bob, it is very important that you take this medicine"), or affect responses (Angry, Sad) to convince the resident to comply with the regimen );
(ii) an alert function for invoking the communication means to send an alert signal to the remote processing means in accordance with an alert profile customised for the user in respect of events that have been missed for a prescribed number of times (Ziegler: [0219]-[0221] and FIG. 11: Continued refusal SC12 increases the compliance counter, SC16, until a second ; and
(iii) an alert profile interrogating process to derive an alert flag for missing events from the alert profile and trigger the alert function when the missed number of events tracked by the missing event tracking process matches the alert flag (Ziegler: [0219]-[0221], [0264]-[0265], FIG. 1, and FIG. 16: regimen compliance assistance routine is detailed in FIG. 16. In step RC-2, the robot checks a database (locally, remotely) of personal regimen compliance information, such as medication dosage information that corresponds to the medication regimen of the resident, as well as postponement rules. The database includes, e.g., how many pills in a dose, when and how the medications are to be take, whether they can be delayed by a few minutes, an hour, before or after meals, which medications are to be taken together with others or not with others).

As to claim 11, Ziegler disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the processing means includes a reminder process (Ziegler: [0011], [0044]-[0045],[0104], [0183], [0215]-[0221], [0270], FIG. 11, and FIG. 18: The robot may also include a pill dispenser for dispensing medication, in which the second robot behavior includes dispensing medication to the person, and in which the morning robot behavior includes reminding the person about the medication and/or requesting that a person place the medication into the pill dispenser. The robot may further include a transmitter for notifying a caregiver when the medication is not dispensed according to schedule).

As to claim 15, Ziegler disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the processing means invokes a voice sensing and modifying process to sense when a vocal sound is generated by a user, including:
a linguistic detection process (Ziegler: [0014]-[0015], [0048], [0105], [0111], [0117], [0145], [0149], [0186]-[0189], [0221], [0268], and FIG. 1: The robot is responsive to voice command, touch on screen or surface; detection of movement and human presence and (other stuff); and the robot may communicate via voice synthesis, gestures, earcons, text, images, movement, and "ambient" color response); and
a voice responding process for generating a response based on the sensed vocal sound (Ziegler: [0014]-[0015], [0048], [0105], [0111], [0117], [0145], [0149], [0186]-[0189], [0221], [0268], and FIG. 1: the robot 100 may include a microphone that monitors ambient sound or noise levels. When the microphone input indicates sound corresponding to speech, for example, the robot may determine that it is likely a person is in the vicinity, and accordingly reduce its movement speed, in order to reduce the chance of colliding with the person).

As to claim 17, Ziegler disclose the limitations of claim 15 further comprising a system according to claim 15, wherein the voice responding process includes analysis of a detected vocal sound, and generation of a response relevant to the result of the analysis (Ziegler: [0014]-[0015], [0048], [0105], [0111], [0117], [0145], [0149], [0186]-[0189], [0221], [0268], and FIG. 1: the robot 100 may include a microphone that monitors ambient sound or noise levels. When the microphone input indicates sound corresponding to speech, for example, the robot may determine that it is likely a person is in the vicinity, and accordingly reduce its movement speed, in order to reduce the chance of colliding with the person).

As to claim 19, Ziegler discloses all the method for functioning as a companion robot for a user limitations as claimed that mirrors the system for functioning as a companion robot for a user in claim 1; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method for functioning as a companion robot for a user, the method including:
(i) probing an environment in which the companion robot sensors (Ziegler: [0049], [0051], [0059], [0103]-[0104], [0109]-[0110], FIG. 1, and FIG. 6: the robot 10 may utilize a number of sensors 22 mounted on virtually any location on the robot 10, for sensing various environmental conditions. For example, the sensors 22 may include cliff or edge detectors, vibration sensors, temperature sensors, cameras for visual sensing, tag detectors, laser devices for proximity sensing, wall-following, or docking with a power source or base station, detectors for following homing beacons or local environment indicia, etc.) and user is disposed and generating data in respect of the environment (Ziegler: [0031]-[0033], [0039]-[0040], a robot for interacting with a resident in the resident's home, including a sensor capable of monitoring the resident when the robot is in the resident's home and the resident is within range of the sensor, a controller connected to monitor surveillance data from the sensor, a transmission control routine configured to enable a transmission of surveillance data from the sensor outside the resident's home if the resident grants permission for the transmission, and an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home (i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident and an emergency condition indication, wherein the transmission of surveillance data by the robot outside the resident's home is otherwise prohibited);
(ii) sensing information about the user and generating data containing the information (Ziegler: [0032]-[0034], [0126], [0245]-[0247], [0266], and FIG. 1-2: the robot R2 may include any appropriate sensors 122 or other accessories, such as a finger-cap heart-rate monitor, to provide medical feedback to a remote caregiver or doctor, described below);
(iii) communicating sensorially perceptive information to the user (Ziegler: [0103]-[0105], [0114], and FIG. 6: The robot is responsive to voice command, touch on screen or surface; detection of movement and human presence and (other stuff); and the robot may communicate via voice synthesis, gestures, earcons, text, images, movement, and "ambient" color response. The form of the head and torso of the robot may be designed to provide shrugging, nodding, head shaking, looking away (change of subject) and other gestural cues; the mobility system permits approach and recede motions (personal space and conversational attention cues); and a facial matrix panel may permit a full range of facial expressions) and data containing information to a remote processing means (Ziegler: [0011]-[0012], [0033], [0053], [0059], [0172], and FIG. 6:  a transmission control routine configured to enable a transmission of surveillance data from the sensor outside the resident's home if the resident grants permission for the transmission, and an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home (i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident and an emergency condition indication, wherein the transmission of surveillance data by the robot outside the resident's home is otherwise prohibited); and
performing prescribed functions with the data in respect of the environment (Ziegler: [0026], [0051], [0058]-[0059], [0103]-[0105], [0135]-[0140], [0156]-[0157], [0183], [0215]-[0221], [0270], FIG. 4-6, FIG. 11, and FIG 18: With regard to the infrared rangefinders, as non-limiting implementation examples, emitter /detector pairs may be deployed in accordance with several different configurations as follows: Convergent-Crossed emitter /detector pairs 965 are emitter /detector pairs providing a specific detection zone at the point of intersection, as used in cliff sensors. Diffuse-Parallel 966, 962A, 962B are colocated emitter /detector pairs preferably providing a 30.degree. field of view (+/-15.degree.), detecting objects at distances between (for example) about 2 cm and 20 cm, depending upon the reflectivity of such objects. The Tangential sensor 961 may utilize a "broken beam" topology created across a concave surface 978 at the front of the robot 100) and the information about the user (Ziegler: [0031]-[0033], [0039]-[0040], [0049], [0051], the invention relates to a robot for interacting with a resident in the resident's home, including a sensor capable of monitoring the resident when the robot is in the resident's home and the resident is within range of the sensor, a controller connected to monitor surveillance data from the sensor, a transmission control routine configured to enable a transmission of surveillance data from the sensor outside the resident's home if the resident grants permission for the transmission, and an override routine configured to enable a transmission of surveillance data from the sensor outside the resident's home (i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident and an emergency condition indication, wherein the transmission of surveillance data by the robot outside the resident's home is otherwise prohibited, [0104], [0183], [0215]-[0221], [0270], FIG. 11, and FIG. 18: The robot may also include a pill dispenser for dispensing medication, in which the second robot behavior includes dispensing medication to the person, and in which the morning robot behavior includes reminding the person about the medication and/or requesting that a person place the medication into the pill dispenser. The robot may further include a transmitter for notifying a caregiver when the medication is not dispensed according to schedule).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (Ziegler – US 2009/0177323 A1) in view of Sumiya et al. (Sumiya - A Mobile Robot for Fall Detection for Elderly-Care) and Gilmore et al. (Gilmore – US 2015/0205301 A1).

As to claim 10, Ziegler disclose the limitations of claim 1 further comprising a system according to claim 1, wherein the processing means includes a process that is programmed to perform the following functions in respect of a frustration event:
(iii) if such a change is detected, providing a cue to the user (Ziegler: [0206], [0214], and FIG. 1: The robot of the present invention provides a rich interactive experience for a user by utilizing visual cues to indicate its responses to certain events. Those cues include, at least, image displays on one or more of the screens and head or other physical movements to convey reactions).
Ziegler does not explicitly disclose the processing means includes a frustration process that is programmed to perform the following functions in respect of a frustration event:
(i) reading an accelerometer repeatedly once the frustration process has initiated;
(ii) determining if a change of greater than a specified threshold has been detected in the x, y or z axis of movement between two successive readings; and (iii) if such a change is detected, providing a cue to the user.
However, it has been known in the art of robot interaction to implement the processing means includes a frustration process that is programmed to perform the following functions in respect of a frustration event:
(i) reading an accelerometer repeatedly once the frustration process has initiated;
(ii) determining if a change of greater than a specified threshold has been detected in the x, y or z axis of movement between two successive readings; and (iii) if such a change is detected, providing a cue to the user,  as suggested by Sumiya and Gilmore, which disclose the processing means includes a frustration process that is programmed to perform the following functions in respect of a frustration event:
(i) reading an accelerometer (Gilmore: [0021], [0032]-[0035], [0038], [0044]-[0045], [0070], [0074]-[0075], FIG. 1-2: The initial positioning of aerial robot 120 with respect to target 110 can set the digital tether for the aerial robot. As mentioned above, vector A represents the digital tether, and can include offsets in X, Y, and/or Z. Thus, system 100 can set a relative three dimensional position of aerial robot 120 with respect to target 110) repeatedly once the frustration process has initiated (Sumiya: page 872-874, FIG. 1-2, and FIG. 4-5: When the differences of the Y coordinates of the person's head and both knees are smaller than the threshold value, the state is set as "Suspected fall" and when the differences are equal or bigger, the state is set as "Not a suspected fall" If the "suspected fall" state continued for 150 counts (about 5 seconds), then it is determined to be a fall. The E-Mail is sent and the counter is reset. On the contrary, if the state of "Not a suspected fall" continued for 10 counts (about 0.3 seconds) during the 150 counts of a suspected fall, then "Not a suspected fall" is determined instead of a fall. The non-suspected fall counter is reset. Thus, we can distinguish falling movements from bending movements);
(ii) determining if a change of greater than a specified threshold has been detected in the x, y or z axis of movement between two successive readings (Sumiya: page 872-874, FIG. 1-2, and FIG. 4-5: When the differences of the Y coordinates of the person's head and both knees are smaller than the threshold value, the state is set as "Suspected fall" and when the differences are equal or bigger, the state is set as "Not a suspected fall" If the "suspected fall" state continued for 150 counts (about 5 seconds), then it is determined to be a fall. The E-Mail is sent and the counter is reset. On the contrary, if the state of "Not a suspected fall" continued for 10 counts (about 0.3 seconds) during the 150 counts of a suspected fall, then "Not a suspected fall" is determined instead of a fall. The non-suspected fall counter is reset. Thus, we can distinguish falling movements from bending movements); and (iii) if such a change is detected, providing a cue to the user (Sumiya: page 872-874, FIG. 1-2, and FIG. 4-5: The E-Mail is sent and the counter is reset. On the contrary, if the state of "Not a suspected fall" continued for 10 counts (about 0.3 seconds) during the 150 counts of a suspected fall, then "Not a suspected fall" is determined instead of a fall. The non-suspected fall counter is reset. Thus, we can distinguish falling movements from bending movements).
Therefore, in view of teachings by Ziegler, Sumiya, and Gilmore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the companion robot of Ziegler to include the processing means includes a frustration process that is programmed to perform the following functions in respect of a frustration event: (i) reading an accelerometer repeatedly once the frustration process has initiated; (ii) determining if a change of greater than a specified threshold has been detected in the x, y or z axis of movement between two successive readings; and(iii) if such a change is detected, providing a cue to the user,  as suggested by Sumiya and Gilmore. The motivation for this is to implement a known alternative sensor for monitoring movements of a user in order to detect a certain conditions of the user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (Ziegler – US 2009/0177323 A1) in view of Grant et al. (Grant – US 2006/0288137 A1).

As to claim 12, Ziegler disclose the limitations of claim 11 further comprising a system according to claim 11, wherein the reminder process includes:
(i) an audio cue selector to invoke the communication means and generate a corresponding communication mechanism related to the particular type of invoking process triggering the reminder process (Ziegler: [0045]-[0046]: each robot behavior may include using the speaker to remind the person of a scheduled robot behavior. The second robot behavior may include guiding the person 2 a predetermined location, in which the morning robot behavior includes verbally reminding the person of an activity associated with the upcoming second robot behavior, [0206], and FIG. 11);
(ii) a time reminder to signal the communication means to assert sensorially perceptible information indicative of the event being reminded in the absence of a response within a prescribed time from the initial reminder (Ziegler: [0007]-[0008], [0220], and FIG. 11: The snooze routine may be limited in recurrences for particular regimens deemed more important, but not critical, by the resident, caregiver, or robot (e.g., medication compliance, therapeutic compliance, etc.). For less critical regimens (e.g., social and entertainment events, morning wake-ups on days with no events scheduled, etc.) the snooze routine may time out entirely. The snooze routine may also be modifiable with a secondary reminder (e.g., when permitting a delay by, for example, 15 minutes, the robot may issue a reminder that the compliance with the regimen will be soon required), and then return to SC3);
(iii) a medication reminder (Ziegler: [0011], [0044]-[0045],[0104], [0183], [0215]-[0221], [0270], FIG. 11, and FIG. 18: The robot may also include a pill dispenser for dispensing medication, in which the second robot behavior includes dispensing medication to the person, and in which the morning robot behavior includes reminding the person about the medication and/or requesting that a person place the medication into the pill dispenser. The robot may further include a transmitter for notifying a caregiver when the medication is not dispensed according to schedule) or temperature taking reminder to signal the communication means to assert sensorially perceptible information indicative of a medication reminder or temperature taking reminder, as appropriate (Ziegler: [0009]-[0012], [0268]-[0270], and FIG. 16: a human perceptible signal (recorded speech, synthesized speech, a displayed picture or displayed text, flashing or blinking lights, pointers, outlines, or highlights) is "sent" to the resident, and shows the resident the location where the medication is to be found (which may in fact be inches away carried by the robot, or may be in a room where a medication dispenser that is a networked part of the robot system is kept, or may be where medication is normally kept for that resident, as well as other variations discussed herein)).
Ziegler does not explicitly disclose an audio-visual cue selector to invoke the communication means.
However, it has been known in the art of communication to implement an audio-visual cue selector to invoke the communication means, as suggested by Grant, which discloses an audio-visual cue selector to invoke the communication mean (Grant: [0004]: handheld communication devices in the art (e.g., mobile phones, pagers, personal digital assistants (PDAs), etc.) typically use auditory and visual cues to alert a user when incoming messages, such as voice calls and emails, are received).
Ziegler and Grant, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the companion robot of Ziegler to include an audio-visual cue selector to invoke the communication means, as suggested by Grant. The motivation for this is to implement a known alternative method for informing alerts to a user.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (Ziegler – US 2009/0177323 A1) in view of El Kaliousby et al. (El Kaliousby – US 2014/0200463 A1).

As to claim 13, Ziegler dsicsleos the limitations of claim 1 except for the claimed limitations of a system according to claim 1, wherein the processing means invokes a calming process.
However, it has been known in the art of intelligent assistant to implement the processing means invokes a calming process, as suggested by El Kaliousby, which discloses the processing means invokes a calming process (El Kaliousby: Abstract, [0003], [0028], and FIG. 1: Mental state data can be collected sporadically or continually over a time period. In embodiments, mental state data is analyzed to infer mental states such as frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, sadness, happiness, stress, anger, fatigue, and curiosity).
Therefore, in view of teachings by Ziegler and El Kaliousby, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the companion robot of Ziegler to include the processing means invokes a calming process, as suggested by El Kaliousby. The motivation for this is to determine a mental state of a user.

As to claim 14, Ziegler and El Kaliousby disclose the limitations of claim 13 further comprising a system according to claim 13, wherein the calming process is programmed to perform one or more of the following sub-processes in respect of a calming event:
(i) a light cue process;
(ii) an audio cue process (El Kaliousby: [0030], [0041], and FIG. 1: The recommendation engine may suggest music or other audio presentation. In some embodiments, the music or other audio is turned on at an appropriate volume level by the recommendation engine); 
(iii) a temperature reading process (Ziegler: [0103], [0126], [0141], [0261], and FIG. 6: the robot 100 preferably avoids initiating physical contact with any person--such as the user--unless there are circumstances that make such contact unavoidable or necessary. However, as non-limiting examples, the robot 100 may initiate contact when a possible medical emergency requires the robot to measure the temperature of the user, or when an authorized remote user issues a command to the robot to make physical contact with a person, inter alia.);
(iv) a high temperature detection process;
(v) a breathing detection process.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (Ziegler – US 2009/0177323 A1) in view of Kehoe (Kehoe – US 5,765,134).

As to claim 16, Ziegler disclose the limitations of claim 15 further comprising a system according to claim 15, wherein the voice responding process includes: (i) use of a microphone to detect vocal sounds (Ziegler: [0014]-[0015], [0048], [0105], [0111], [0117], [0145], [0149], [0186]-[0189], [0221], [0268], and FIG. 1: the robot 100 may include a microphone that monitors ambient sound or noise levels. When the microphone input indicates sound corresponding to speech, for example, the robot may determine that it is likely a person is in the vicinity, and accordingly reduce its movement speed, in order to reduce the chance of colliding with the person); except for the claimed limitations of (ii) conversion of the analogue audio signal generated by the microphone into a digital format; (iii) use of real-time sound processing software to modify the digital audio signal as it is received; (iv) use of audio components to play back the modified audio signal.
However, it has been known in the art of audio processing to implement the voice responding process includes (i) use of a microphone to detect vocal sounds; (ii) conversion of the analogue audio signal generated by the microphone into a digital format; (iii) use of real-time sound processing software to modify the digital audio signal as it is received; (iv) use of audio components to play back the modified audio signal, as suggested by Kehoe, which discloses the voice responding process includes (i) use of a microphone to detect vocal sounds (Kehoe: column 3 lines 24-36, lines 60-67, column 6 lines 62-65, and FIG. 1 the microphone 1); (ii) conversion of the analogue audio signal generated by the microphone into a digital format (Kehoe: Abstract, column 3 lines 24-36, column 4 lines 60-67, column 6 lines 62-column 7 lines 3, column 8 lines 14-17, and FIG. 1: Several digital effects enhance the user's awareness of his or her voice, making the primary effects (the pitch shift and delay) more effective. These secondary ; (iii) use of real-time sound processing software to modify the digital audio signal as it is received (Kehoe: Abstract, column 3 lines 24-36, column 6 lines 62-column 7 lines 3, and FIG. 1); (iv) use of audio components to play back the modified audio signal (Kehoe: Abstract, column 3 lines 24-36, column 4 lines 60-67, column 6 lines 62-column 7 lines 3, column 8 lines 14-17, and FIG. 1: The only persons who enjoy electronically altering their voices in real-time for listeners are children. In recent years, a toy called the Voice Changer has become popular. This device looks like a plastic megaphone. The child speaks into a microphone on one end, and his voice comes out a speaker on the other end sounding like an alien, a robot, or a ghost).
Therefore, in view of teachings by Ziegler and Kehoe, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the companion robot of Ziegler to include the voice responding process includes (i) use of a microphone to detect vocal sounds; (ii) conversion of the analogue audio signal generated by the microphone into a digital format; (iii) use of real-time sound processing software to modify the digital audio signal as it is received; (iv) use of audio components to play back the modified audio signal, as suggested by Kehoe. The motivation for this is to implement a known alternative method for audio processing to enhance audio effects of a user’s voice.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (Ziegler – US 2009/0177323 A1) in view of Gilmore et al. (Gilmore – US 2015/0205301 A1).

As to claim 18, Ziegler disclose the limitations of claim 1 further comprising (i) an accelerometer (FIG. 6 the accelerometer E406) to measure movement (Ziegler: Abstract, [0125], [0130], [0166], and FIG. 6), Ziegler does not explicitly disclose the processing means includes a motion process for interacting with a motion sensor, including: (i) an accelerometer to measure movement in the x, y and z planes of movement; (ii) software to analyse the output of the accelerometer and provide an appropriate response.
However, it has been known in the art of robot control to implement the processing means includes a motion process for interacting with a motion sensor, including: (i) an accelerometer to measure movement in the x, y and z planes of movement; (ii) software to analyse the output of the accelerometer and provide an appropriate response, as suggested by Gilmore, which discloses the processing means includes a motion process for interacting with a motion sensor, including: (i) an accelerometer (Gilmore: FIG. 5 the position unit 520) to measure movement in the x, y and z planes of movement (Gilmore: [0021], [0032]-[0035], [0038], [0044]-[0045], [0070], [0074]-[0075], FIG. 1-2: The initial positioning of aerial robot 120 with respect to target 110 can set the digital tether for the aerial robot. As mentioned above, vector A represents the digital tether, and can include offsets in X, Y, and/or Z. Thus, system 100 can set a relative three dimensional position of aerial robot 120 with respect to target 110); (ii) software to analyse the output of the accelerometer and provide an appropriate response (Gilmore: [0021], [0032]-[0035], [0038], [0044]-[0045], [0070], [0074]-[0075], FIG. 1-2, and FIG. 5: IMU 528 can utilize or include one or more accelerometers, magnetometers, and/or gyroscopes, such as 3-axis devices. In one embodiment, IMU includes a compass declination lookup table for all locations on Earth, and includes a magnetometer to track orientation over 
Therefore in view of teachings by Ziegler and Gilmore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the companion robot of Ziegler to include the processing means includes a motion process for interacting with a motion sensor, including: (i) an accelerometer to measure movement in the x, y and z planes of movement; (ii) software to analyse the output of the accelerometer and provide an appropriate response, as suggested by Gilmore. The motivation for this is to implement a known alternative sensor for motion tracking of a robot.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gupta et al., US 2015/0360366 A1, discloses system and method for reinforcing programming education through robotic feedback.
Fouillade et al., US 2016/0136817 A1, discloses interactive robot initialization.
Gillett, US 10,625,593 B2, discloses self-balancing robot system comprising robotic omiwheel.
Ogawa, US 2008/0231221 A1, discloses arm-equipped mobile robot and method for controlling the same.
Alhaddad et al. discloses Influence of Reaction Time in the Emotional Response of a Companion Robot to a Child’s Aggressive Interaction.
Bajones et al. discloses Hobbit Providing Fall Detection and Prevention for the Elderly in the Real World. 
Anghel et al. discloses Smart Environments and Social Robots for Age-Friendly Integrated Care Services.
Ram et al. discloses Smart Companion Robot for Elders Health Care with Emergency Rescue System. 
Koay et al. discloses a narrative approach to human-robot interaction Prototyping for Companion Robots.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov .  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684